Citation Nr: 0829034	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-38 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.M.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In January 2006, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).

In January 2006, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 


FINDING OF FACT

Hearing loss was not affirmatively shown to have been present 
in service; sensorineural hearing loss was not manifested to 
a compensable degree within one year from the date of 
separation from service; hearing loss, first diagnosed after 
service beyond the one- year presumptive period for 
sensorineural hearing loss as a chronic disease, is unrelated 
to an injury, disease, or event of service origin. 




CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
and service connection for hearing loss as a chronic disease 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 ); 38 C.F.R. §§ 3.303, 
3.385 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2003 regarding the veteran's claim for service 
connection for hearing loss.  In the letter, the veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable and effective date of the claim).  

To the extent that the VCAA notice pertaining to the degree 
of disability and effective date were not provided in the 
letter of October 2003, as the claim of service connection 
for hearing loss is denied, no disability rating or effective 
date can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and afforded the veteran a VA examination 
in February 2007.  



In April 2006, the National Personnel Records Center 
indicated the veteran's personnel records were destroyed by 
fire.  In a letter dated in February 2007, VA notified the 
veteran that attempts were made to obtain records from an 
alternate source, pertaining to his involvement with the 
Headquarters Battery, 389th Anti-Aircraft Artillery Automatic 
Weapons Battalion from April 1944 to April 1945, but that any 
additional records that may be available were available a 
cost, which VA would not pay, but he could obtain the records 
himself.  No additional pertinent records have been received. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  



Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background

The service treatment records do not show any complaint, 
finding, or diagnosis of hearing loss.  On induction 
examination in January 1943, the veteran had 20/20 hearing in 
both ears.  On separation examination in January 1946, the 
veteran had whispered voice testing of 15/15 in both ears.  

The veteran's separation record shows he was a truck driver 
during service.  

After service, private medical records, dated in June 1997, 
document sensorineural hearing loss. 

VA records show that in August 2003 the veteran had bilateral 
hearing loss.  The veteran stated that after service he 
worked in a textile mill for 15-20 years and as a pump 
mechanic for 15 years.  The audiogram showed pure tone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz as 25, 40, 65, 65, 85 in the right ear and 35, 50, 60, 
65 and 65 in the left ear.  Word recognition scores were 84 
percent at 85dB in the right ear and 80 percent at 85 dB in 
the left ear.  

In January 2005 and December 2005, the veteran testified he 
had exposure to acoustic trauma during service as a machine 
gunner and aboard a ship surrounded by firing guns.  The 
veteran's son in December 2005 testified that during his 
lifetime the veteran always has had hearing problems.  

On VA audiological examination in February 2007, the veteran 
stated that he was exposed to 40 millimeter anti-aircraft 
guns aboard a troop transport ship near Moritia Island in the 
Dutch East Indies while being attacked by Japanese aircraft.  
He claimed exposure to small weapons and machine gun noise 
and denied significant non-military noise exposure.  

The audiogram showed pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz as 50, 60, 70, 80, and 90 in 
the right ear and 55, 65, 70, 75 and 80 in the left ear.  
Speech recognition scores in both ears were 72 percent.  The 
examiner stated that although it is likely that the veteran 
was exposed to intense noise connected with combat activities 
during World War II, review of his separation examination in 
January 1946, showed no direct evidence of hearing loss.  In 
an addendum opinion in April 2008, the examiner reiterated 
his opinion that as the veteran's discharge physical 
examination did not indicate hearing loss, the veteran's 
present hearing loss was less as likely as not related to 
military service.  

Analysis

On the basis of the service treatment  records, hearing loss 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The veteran did state that he was exposed to 40 millimeter 
anti-aircraft guns aboard a troop transport ship near Moritia 
Island in the Dutch East Indies while being attacked by 
Japanese aircraft.  Therefore the provisions of 38 U.S.C.A. 
§ 1154(b) need to be addressed.  While exposure to acoustic 
trauma is consistent with the circumstances and conditions of 
the veteran's service, the presumption under 38 U.S.C.A. § 
1154(b) deals only with the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not the question of either current disability or 
nexus to service.  Evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998). 

Although the veteran is competent to describe symptoms of 
hearing loss, hearing loss is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of hearing loss therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate that the 
current ear hearing loss had onset during service or is 
related to noise exposure during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, a VA examiner expressed 
the opinion that although it is likely that the veteran was 
exposed to intense noise connected with combat activities 
during World War II, and as there was no direct evidence of 
hearing loss during service, it was less as likely as not 
that hearing loss was related to service.  There is no other 
medical opinion of record that is probative of the question 
of medical causation.

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for hearing loss, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hearing loss is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


